Case 4:51-cv-02893-GKF Document 2 Filed in USDC ND/OK on 06/05/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA




 UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                      Civil Action No. 51-CV-2893-rhs

 SOUTHWESTERN GREYHOUND
 LINES, INC., ET AL.,

                       Defendants.




                       MOTION OF THE UNITED STATES TO
                    TERMINATE LEGACY ANTITRUST JUDGMENT


       The United States moves to terminate the judgment in the above-captioned antitrust case

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. As explained in the

accompanying Memorandum in Support of the Motion of the United States to Terminate Legacy

Antitrust Judgment, the United States has concluded that because of its age and changed

circumstances since its entry, this decades-old judgment no longer serves to protect competition.

The United States gave the public notice and the opportunity to comment on its intent to seek

termination of the judgment in the above-captioned case; it received no comments opposing

termination. For these and other reasons explained in the accompanying memorandum, the

United States requests that this judgment be terminated.
Case 4:51-cv-02893-GKF Document 2 Filed in USDC ND/OK on 06/05/19 Page 2 of 2




                                     Respectfully submitted,

 Dated: June , 2019



                                               /s/
                                     Mark A. Merva
                                     Antitrust Division
                                     United States Department of Justice
                                     450 Fifth Street, NW
                                     Washington, DC 20530
                                     Phone: (202) 616-1398
                                     Email: mark.merva@usdoj.gov




                                      2
